PER CURIAM.
Petitioners seek reversal of an order of taking as it relates to the southerly eight feet and the westerly fourteen feet of a certain parcel of land condemned by the Department of Transportation for a road construction project in Marion County, Florida. The gist of petitioner’s contention is that the contested property is unnecessary to construction or maintenance of the roadway and is being taken only for the beautification or “dressing out” of the overall project. Our review of the evidence however makes it appear that the evidence as to the necessity' for the contested strip is in conflict. One of the State’s witnesses did testify that the subject area was to be planted in grass, which, of course, gives some substance to petitioner’s claim. There was also evidence that the area was *143necessary to and formed part of the general drainage system at the point in question.
The issue in question being the subject of conflicting evidence which was resolved in favor of the respondent by the trial court, there is no legal basis upon which we can do other than affirm the judgment under review.
Affirmed.
WIGGINTON, Acting C. J., and JOHNSON and SPECTOR, JJ., concur.